DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
This application repeats a substantial portion of prior Application No. 16/580683, filed 09/24/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant refers to this application as a “substitute” of Application No. 16/580683, filed 09/24/2019. The term “substitute” is used to designate an application which is in essence the duplicate of an application by the same applicant abandoned before the filing of the later application. A “substitute” does not obtain the benefit of the filing date of the prior application.
This application repeats a substantial portion of prior Application No. 14/654292, filed 06/19/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant refers to this application as a “substitute” of Application No. 14/654292, filed 06/19/2015. The term “substitute” is used to designate an application which is in essence the duplicate of an application by the same applicant abandoned before the filing of the later application. A “substitute” does not obtain the benefit of the filing date of the prior application.
This application repeats a substantial portion of prior Application No. PCT/US2013/076052, filed 12/18/2013, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant refers to this application as a “substitute” of Application No. PCT/US2013/076052, filed 12/18/2013. The term “substitute” is used to designate an application which is in essence the duplicate of an application by the same applicant abandoned before the filing of the later application. A “substitute” does not obtain the benefit of the filing date of the prior application.
This application repeats a substantial portion of prior Application No. 61/745023, filed 12/21/2012, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant refers to this application as a “substitute” of Application No. 61/745023 filed 12/21/2012. The term “substitute” is used to designate an application which is in essence the duplicate of an application by the same applicant abandoned before the filing of the later application. A “substitute” does not obtain the benefit of the filing date of the prior application.

Claim Interpretation
Regarding limitations recited in claims 1-20 which are directed to a manner of operating the disclosed sensor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one liquid droplet" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one droplet” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the plurality of fibers" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the at least one liquid droplet" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one droplet” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the at least one liquid droplet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one droplet” is one way to resolve the indefiniteness issues.
Claim 3 depends on claim 1.
Claim 4 recites the limitation "the sensing fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 5 recites the limitation "the sensing fibers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claims 5-8 depend on claim 1.
Claim 9 recites the limitation "the sensing fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the electrically conductive fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 9, which positively recites “electrically conductive fibers” is one way to resolve the indefiniteness issues.
Claim 11 recites the limitation "the sensing fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 12 depends on claim 1.
Claim 13 recites the limitation "the sensing fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 14 recites the limitation "the sensing fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 14 recites the limitation "the sensing fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 14 recites the limitation "the sensing fibers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 15 depends on claim 1.
Claim 16 recites the limitation "the sensing fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of sensing fibers” is one way to resolve the indefiniteness issues.
Claim 17 depends on claim 1.
Claim 18 recites the limitations "the first gas permeable sensor" and “the second gas permeable sensor” in line 1, line 4, and line 6.  There is insufficient antecedent basis for these limitations in the claim.  The Applicants are advised, amending the claim to depend from claim 17, which positively recites “a first gas permeable sensor” and “a second gas permeable sensor” is one way to resolve the indefiniteness issues.
Claim 19 recites the limitation "the first electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first set of first electrodes” is one way to resolve the indefiniteness issues.
Claim 19 recites the limitation "the second electrodes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the second set of second electrodes” is one way to resolve the indefiniteness issues.
Claim 19 recites the limitation "the second electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the second set of second electrodes” is one way to resolve the indefiniteness issues.
Claim 20 depends on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 5, 9-11, 13-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Han et al. (US 2008/0150556 A1, cited in IDS filed 09/25/2020).
Regarding claim 1, Han discloses a wearable sensor (Fig. 2, Fig. 3B) comprising:
at least one chemical sensor integrated into a fabric ([0044], see: application on textiles; [0047], see: substrate mediums include fabric; [0105], see: print electrodes in fabrics in embodiment of the present invention the construction of wearable sensors), the at least one chemical sensor configured for collection and identification of a chemical identity of at least one droplet incident on the fabric, the at least one chemical sensor having,
a plurality of sensing fibers disposed in the fabric (see: Composite nanofiber sensing material 19a),
a set of electrodes connected to the plurality of sensing fibers at spatially separated points to permit an electrical impedance of a circuit connected to the plurality of sensing fibers to be measured (see: Electrodes 8; ABSTRACT, see: impedance), and
a protective membrane encasing the plurality of sensing fibers, having a thickness which prevents damage from physical contact, holding the at least one liquid droplet apart from the plurality of fibers, and allowing chemical species from the at least one liquid droplet to selectively penetrate through the protective membrane (see: Si polymer later 19b).
Regarding claim 2, Han further discloses a processor in remote communication with the circuit connected to the plurality of sensing fibers (Fig. 8, see: processor 1203), and configured to: measure a response in the electrical impedance from the set of electrodes in the presence of the at least one liquid droplet ([0014], see: determine an electrical impedance of the plurality of fibers); and determine from the response the chemical identity of the at least one droplet ([0014], see: identify the chemical species based on a change in the electrical impedance).
Regarding claim 5, Han further discloses the fabric comprises a textile having the sensing fibers integrated into the textile ([0044], see: application on textiles; [0047], see: substrate mediums include fabric; [0105], see: print electrodes in fabrics in embodiment of the present invention the construction of wearable sensors).
Regarding claim 9, Han further discloses the sensing fibers comprise electrically conductive fibers ([0070], see: gas-absorbing nanofibers).
Regarding claim 10, Han further discloses the electrically conductive fibers comprise gas-absorbing fibers ([0070], see: gas-absorbing nanofibers).
Regarding claim 11, Han further discloses a temperature sensor to measure changes in temperature of the sensing fibers ([0033], see: temperature sensor so that any changes in temperature of the nanofibers are considered as part of the change in impedance).
Regarding claim 13, Han further discloses the sensing fibers comprise nanofibers having an average fiber diameter less than 1000 nm or less than 100 nm ([0080], see: AFD of less than 100 nm).
Regarding claim 14, Han further discloses the sensing fibers have an electrical impedance 4Docket No. 121-74-CON2which changes due to at least one of an increase in volumetric size of the sensing fibers by sorption of the chemical species or a change in electrical conduction by a chemical reaction of the chemical species with a material of the sensing fibers ([0070], see: gas-absorbing nanofibers).
Regarding claim 15, Han further discloses the plurality of sensing fibers comprises aligned fibers ([0035], see: fiber mat 4 can be preferentially oriented/aligned).
Regarding claim 16, Han further discloses the protective membrane comprises fibers embedded therein which are separate from the sensing fibers.
Regarding claim 17, Han further discloses the at least one chemical sensor comprises an array of chemical sensors comprising a first gas permeable sensor and a second gas permeable sensor (Fig. 3A, see: plurality of sensors 2; Fig. 9, see: plurality of sensors 110, 112, 114, 116).
Regarding claim 20, Han further discloses the at least one chemical sensor is configured to monitor bodily fluids or expelled breath from a patient ([0034], see: the chemical sensor can be used in gaseous and liquid environments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2008/0150556 A1, cited in IDS filed 09/25/2020), in view of Kedem et al. (Enhanced Stability Effect in Composite Polymeric Nanofibers Containing Titanium Dioxide and Carbon Nanotubes).
Regarding claims 3-4 and 7-8, Han further discloses the sensing fibers comprise fibers transparent to light ([0049], see: PMMA).
Han does not explicitly disclose the fabric comprises photocatalytic compounds comprising at least one of titania and silver nanoparticles.
Kedem teaches an analogous composite polymeric nanofiber comprising titanium dioxide and carbon nanotubes (Figure 1; pg. 14894/Experimental Section).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate nanometric TiO2 particles into the polymer nanofibers in the device disclosed by Han, as taught by Kedem, in order to provide for a stabilizing effect by reducing the rate of self-photodegradation of the fibers, thereby improving sensor durability and robustness (Kedem: pg. 14899/Conclusion).

Claims 6 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2008/0150556 A1, cited in IDS filed 09/25/2020).
Regarding claim 6, Han does not explicitly disclose the textile comprises a multi-layered fabric.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to integrate the sensor disclosed by Han onto a multi-layered fabric, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 12, While Han discloses the cross-linked PDMS overcoat later being between 200 nm-2 µm thick [0039], Han does not explicitly disclose the thickness of the protective membrane being 100 µm to 2.0 mm, or from 200 µm to 1.0 mm.
Han teaches that it was known in the art at the time of the invention that increasing the thickness of the overcoat layer would increase the amount and concentration of VOCs sorbed from the air, and thus improves the sensitivity and detection limit of the sensor device ([0038]-[0039]).
Therefore, the sensitivity and detection limits are variables that can be modified, among others, by varying the thickness of the protective membrane. For that reason, the thickness of the protective membrane would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the protective membrane thickness cannot be considered critical. Accordingly, one of ordinary skill in the art, at the time the invention was made, would have optimized, by routine experimentation, the protective membrane thickness in the apparatus of Han, to obtain the desired sensitivity and detection limit (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2008/0150556 A1, cited in IDS filed 09/25/2020), in view of Potyrailo et al. (US 2008/0116908 A1).
Regarding claims 18-19, Han further discloses the first gas permeable sensor comprises a plurality of first sensing fibers and a first set of first electrodes connected to the plurality of first sensing fibers, and the second gas permeable sensor comprises a plurality of second sensing fibers and a second set of second electrodes connected to the plurality of second sensing fibers  (Fig. 3A, see: plurality of sensors 2; Fig. 9, see: plurality of sensors 110, 112, 114, 116).
Han does not explicitly disclose the first gas permeable sensor and the second gas permeable sensor comprise sensors serially stacked on top of each other, wherein the first electrodes of the first gas permeable sensor are disposed on top of the second electrodes and have an orientation rotated from the second electrodes of the second gas permeable sensor.
Potyrailo teaches a plurality of equivalent electrochemical sensor arrays, wherein each sensor comprises its own transducer, and selectively permeable film and each sensor array is configured to sequentially analyze the sample, and wherein one configuration is arranged in a spaced apart arrangement (Fig. 5) and another is arranged in a stacked arrangement (Fig. 6). As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the spaced apart sensors in the sensor array of Han, for the orthogonally stacked sensors as taught by Potyrailo, since such modification would have involved a mere substitution of known equivalent structures. A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weremczuk et al. (Humidity sensors printed on textile with use of ink-jet technology) teaches an analogous humidity sensor integrated onto textiles.
Seesaard et al. (Wearable Electronic Nose Based on Embroidered Amine Sensors on the Fabric Substrates) teaches an analogous e-nose comprising a nanocomposite sensor integrated onto conductive yarn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797